Orr the Merits.
Let us present a tableau of the facts as they appear to our minds, upon the record.
*10631st. Mrs. Gayle and Atkins are brother and sister, living together in the closest relations of family intimacy.
2nd. The property in controversy was the family residence of Mrs. Gayle, occupied by her up to the time of the sale, Mr. Atkins, unmarried, 'living in her family. After the sale, the house continued in precisely the same occupation, showing no change of possession, except that constructive change resulting from co-occupancy and based on the legal principle that possession follows title. There were no such actual delivery and exclusive possession by the vendee as, of themselves, to raise a powerful presumption of change of ownership. On the contrary, the possession remained practically the same before as after the sale, and was entirely consistent with the continued ownership of Mrs. Gayle. Although the taxes have since been paid in the name of Atkins, the payments are not proved to have been made with his own money.
3rd. At the time, of the sale, Mrs. Gayle was urging mortgage claims against the succession, which, if allowed, would have absorbed a large portion of the proceeds of the sale, and which might, therefore, have reasonably suggested a sham sale, under the desire to retain her home, and under the expectation that a large part of the proceeds would go to herself.
4th. When the proceeds of sale were demanded of her, after the final judgment on her account, she said she had no money, and from the return on the execution, it appears she had no property. Now, if she received this money, she must either have had it, or she must have spent it; and as she has it not, and does not show that she has spent it, the presumption arises that she never had it.
5th. When the title of Atkins was attacked in direct action by the creditors on the ground of simulation, instead of meeting and refuting the charge promptly and squarely, he defended on technical exceptions, and thus defeated that action, showing an unwillingness to meet the issue, which is always suspicious in such cases.
6th. When this suit is brought, Mrs. Gayle, though duly cited, suffers issue to be joined by default, and does not even file a judicial denial of the truth of plaintiff’s allegations.
7th. Her co-defendant resorts to several successive, exceptions in order to avoid pleading to the merits.
8th. The evidence establishes that Atkins, at the date of said sale, was not regarded as a man of means or as likely to have at his command so considerable a sum of ready money as five thousand dollars, and that his occupation had been exclusively in subordinate clerical positions in the offices of the Register in Bankruptcy and clerk of court. Although some evidence was offered showing his revenues and his economical habits, and establishing that it was possible that he *1064might have accumulated such an amount of money, no witness swears to any knowledge of his ever having actually had any considerable means, and he himself, when on the stand, fails to prove that he ever did.
9th. Mrs. Gayle does not appear as a witness in the case, and -Mr. Atkins, though taking the stand, confines his testimony to the question of his revenues during certain years. ’ He fails to swear either that he had the means to make this purchase, or that he did make it, or that he ever paid the price, and fails to contradict, in his evidence, any allegation of the petition. When plaintiff’s counsel sought, on crossrexamination, to question him touching the real issues of the case, he was met by the objection that the cross-examination must be confined to the matters upon which he had been examined in chief, and that, in order to examine him on other matters, plaintiff must make him his own witness. This objection was sustained by the judge a quo, in opposition to the well-settled practice of Louisiana courts. Durnford vs. Clark, 1 M. 202; Davidson vs. Lallande, 12 An. 828; Nicholson vs. Desobry, 14 An. 84. Neither the judge nor opposing counsel quotes any contrary Louisiana authority, nor have we discovered any. The ruling of the Supreme Court of the United States is in accord with the judge’s ruling; but the rule adopted by this Court is followed in England and in many of the States. Greenleaf on Ev. We see no reason to change it, and hold the judge’s ruling to be clearly erroneous.
The laws which govern intellectual belief, like the dictates of consciousness, are imperious and cannot be disobeyed.
The mind, after contemplating and weighing the facts and circumstances above stated, is irresistibly convinced that the allegations of plaintiff’s petition must be true. It recoils from any other hypothesis, as absolutely inconsistent with the rules and motives of human conduct. Why should Mrs. Gayle fail to deny the allegations of plaintiff’s petition if they were not true ? Why should both defendants fail to appear • and testify to the verity of the sale and the payment of the price, if they could truthfully swear to those simple facts and thereby put an end to a litigation, involving not only their means, but, to some extent, their reputations?
These questions admit of no answer, acceptable to reason, except that if they had testified at all, their statements would not have sustained their defense.
The facts as to these transactions were necessarily known to them, and may not have been- known to any other person whatever. To say that a charge of simulation could not be established without absolute affirmative proof of facts, lying within the knowledge of no one except the parties charged, would, in effect, abolish the action for that purpose, by imposing upon the plaintiff an impossible task.
*1065The law is guilty of no such absurdity.
The averment of plaintiff that no price was paid, as the consideration of this sale, is a negative averment. The general rule is laid down by Mr. Greenleaf to be that “when the subject-matter of a negative averment lies peculiarly within the knowledge of the other party, that averment is taken as true unless disproved by that party.” 1 Greenleaf Ev., section 79.
The same doctrine has been applied by this Court in many cases. 8 N. S. 462; 14 La. 448; 4 An. 295; 1 La. 379; 15 La. 60; 4 An. 135.
With reference to attacks upon titles on the ground of simulation, the doctrine is not extended to the point that the mere averment that there was no real sale and no price paid, puts the opposite party upon proof of reality and payment. But the truth is recognized that simulation, from its nature, can, usually, be proved only by indirect and circumstantial evidence; and when circumstances are established sufficient to throw doubt upon the reality of the sale, the burden of proof is shifted to the parties, who know the facts and can establish them by their evidence. When, under such circumstances, they fail to furnish the evidence clearly within their power, all the presumptions of law are against them. 2 N. S. 66; 12 R. 95; 6 An. 646; 10 An. 647; 13 An. 397; 28 An. 928; 8 An. 61.
We think the facts, and acts and circumstances established by the record, independent of the failure of defendants to verify, by their own evidence, their defense, are sufficient, to establish such prima facie proof ,of simulation as to throw the burden of contradictory proof upon the defendants, and that, unless this proof is furnished by other evidence in the record, their failure to testify must be conclusive against them.
The judge a quo concluded that the record furnished proof that Mrs. Gayle had paid out to the creditors a considerable amount of money which could have been received from no other source than from the price of this sale paid to her by Atkins. We have examined very critically the accounts and vouchers, and fail to discover proof that Mrs. Gayle has made any payments since the date of the sale, beyond the amount of funds in her hands from other sources. The original vouchers produced by defendant in this Court are dated long prior to the sale.
We have followed carefully the statements and calculations made by the able counsel on either side. We may admit the sufficiency of the accounts to establish the payment of items stated therein to have been paid; but certainly they do not establish the payment of other items set down therein as to be paid, in absence of vouchers or other proof.
There is no proof of any payments made since the sale which might *1066not have been paid from other sources. We have no concern with the question of where Mrs. Gayle obtained the means to make payments made long before the sale. They could not have been made from the price of the sale.
We cannot confirm .the lower judge’s opinion on this point, and, therefore, the record leaves the defendants without any proof whatever of the reality of the sale, the burden of which proof was, as we have shown, thrown on them.
They oppose to strong circumstantial evidence detailed by us literally nothing but the paper title, the verity and reality of which are the questions in controversy, which might have been, and were not, settled on the simple oaths of the defendants themselves.
To believe that Mrs. Gayle received this price, is to convict her of embezzlement of funds confided to her in a fiduciary capacity, of which we do not believe her to have been guilty. It equally convicts both her and Atkins of an outrage upon common sense and their own interests, in their failure to prove simple facts within their own knowledge, and the concealment of which, if favorable to their ease, could have no possible motive. Our solution is the following: In entering upon this transaction, the defendants contemplated no wrong upon any person. They honestly believed, on legal advice, that Mrs. Gayle had a valid legal mortgage on the property, which would absorb'a large portion of the price and enable her to arrange for payment of the balance. Naturally anxious to retain her home, and forbidden to purchase in her own name, her brother bought for her. The decision of the Supreme Court nullifying her mortgage and subjecting her to onerous obligations, left her unable to carry out the arrangement. Now, though leaving their opponent to enforce the rights of the succession at law, both defendants are too honorable and conscientious to swear to non-existing facts, for the purpose even of saving a home.
The demand of plaintiff must prevail.
We find the admissions in the record that the property is worth thirty dollars per month as rent from date of sale, and that W. L. Atkins has paid taxes thereon to the amount of $963 25.
As to Mrs. Gayle, she being unrepresented and, therefore, not a party to the admission, it has no effect as to her, and there is no evidence upon which we can base a judgment against her for the rents.
As to Atkins, his possession of the property is disputed, and the nature and conditions of his co-occupancy with Mrs. Gayle are not established with sufficient certainty for us to apportion or decide the extent of his liability.
On the whole, we think it best to leave the question of rents on one hand, and taxes on the other, to be settled in another suit.
*1067It is, therefore, ordered, adjudged and decreed that the judgment appealed from be avoided and reversed; that the judgment by default against Mrs. Ann L. Gayle be now confirmed to the extent herein fixed; that there be judgment against both defendants setting aside and declaring null and void the adjudication to W. L. Atkins of the property known as the “ Betin House,” in the Oity of Monroe, and described in plaintiffs petition herein; declaring the said property to belong to the succession of Wm. H. Gayle, and that plaintiff, as administrator of said succession, be put in possession thereof; that the demand of plaintiff for rents be rejected as in case of nonsuit; and that defendants pay costs of the lower court and of this appeal.